Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Rexach et al.			:	DECISION ON REQUEST FOR
Patent No. 10,675,644				:	RECONSIDERATION OF PATENT
Issue Date: June 9, 2020			:	TERM ADJUSTMENT AND 
Application No. 14/843,710			:	NOTICE OF INTENT TO ISSUE
Filing Date: September 2, 2015		:	CERTIFICATE OF CORRECTION
Attorney Docket No. 046150-2690		:		


This is a decision on the request under 37 C.F.R. § 1.705 filed October 8, 2020, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by two hundred forty-five (245) days.

The request is GRANTED. 

The requests asserts the fee paid for the request should be refunded.  However, the fee 
is not refundable even if the Office determines the arguments and the patent term adjustment set forth in a request are correct.1  Therefore, the fee will not be refunded.

The request was filed more than two months after the issuance of the patent.  The required fee for a two-month extension of time has been charged to the deposit account listed in the petition.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating the term of the patent is extended or adjusted by two hundred forty-five (245) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction









    
        
            
    

    
        1 See Response to Comment 1, Changes to Implement Patent Term Adjustment Under Twenty-Year Patent Term; Final Rule, 65 Fed. Reg. 56,366, 53,374 (September 18, 2000), 1239 Off. Gaz. Pat. Office 14 (October 3, 2000).